LEMMON, Justice,
concurring.
When a defendant, after the colloquoy with the judge outlined in the majority opinion, decides to exercise his right to conflict-free counsel, mistrial is not the only remedy. In this particular case, the trial judge could have taken any of a number of steps to protect defendant’s rights. For example, the conflict might have been removed by having the witness waive his attorney-client privilege and open himself for full cross-examination, or the judge could have granted a recess until the next day and appointed new counsel to cross-examine the witness whose representation gave rise to the conflict, or the judge could have excluded the evidence which the prosecution discovered at the end of the trial. Mistrial was only one of a number of reasonable courses of action; ignoring the conflict was reversible error.